Citation Nr: 1429303	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  05-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a neurogenic bladder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to January 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from rating March 2004 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issue of entitlement to service connection for sleep apnea was most recently before the Board in June 2013, at which time the Board remanded the claim for additional development and adjudicative action in accordance with a March 2012 Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (Court).  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a neurogenic bladder is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Sleep apnea was not present in service, is not etiologically related to service, and was not caused or permanently worsened by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided VCAA notice in letters sent by the RO in November 2003, July 2005, March 2006, and September 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The duty to assist has also been met in this case.  In this regard, the Veteran's service treatment records and identified VA and private medical records have been obtained to the extent possible.  He was provided with an appropriate VA examination and medical opinions have been obtained concerning the etiology of the claimed disorder.  While the October 2008 examiner did not provide any rationale to support her opinion against the claim, VA obtained additional opinions in January 2013, June 2013, August 2013, and February 2014 wherein the examiners provided such rationales.  The Board finds that the January 2013, June 2013, August 2013, and February 2014 examination reports, collectively, are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board also finds that the originating agency has substantially complied with the June 2013 remand directives.  See D'Aires v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any additional evidence that could be obtained to substantiate the claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

As a preliminary matter, the Board notes that it has reviewed all of the evidence of record with a focus on the evidence relevant to this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate his claim and what the evidence of record shows, or fails to show, with respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran claims that his currently diagnosed sleep apnea is related to his military service.  In the alternative, the Veteran attributes his sleep disorder to a service-connected disability.

Here, the Board notes that the Veteran has been awarded service connection for the following disabilities:  diabetes mellitus with diabetic retinopathy and cataracts; diabetic neuropathy; enuresis; hypertension; bilateral tinnitus; bilateral hearing loss; amputation of the distal tip of the left middle finger; superficial burns of the right side of the face, right ear, right arm and shoulder; erectile dysfunction; and enlarged prostate.  

Service treatment records, to include a December 1984 report of medical examination completed prior to separation, are negative for reported symptoms or diagnoses related to a sleep disorder.  

The record shows the earliest documented report of sleep difficulty in a March 1998 private treatment record.  At that time, the Veteran reported episodes of falling asleep while driving.  After undergoing a sleep study, he was given a diagnosis of sleep apnea in April 1998.  

An additional private record dated in July 2011 includes the Veteran's report that he first received his sleep apnea diagnosis in 1988.

In statements submitted in support of his claim, the Veteran reported that he snored loudly during service and that he first sought treatment for his symptoms in 1982.  

Following a VA examination in October 2008, a VA examiner opined that the Veteran's sleep apnea was not caused by his enuresis or other urinary/prostate problems.  The examiner did not provide any medical rationale in support of this opinion.

The Veteran underwent a VA sleep apnea examination in January 2013, for which the examiner reviewed the claims file.  The Veteran reported that he did not sleep well during his military service, but that he did not seek medical attention while on active duty.  He stated that he first noticed symptoms such as drowsiness in the late 1980s.  Following the clinical examination, the examiner noted that the evidence did not show treatment for a sleep disorder during active duty service.  She highlighted that the Veteran did not have his first sleep study until 1998, thirteen years after his military discharge.  Based on these facts, the examiner opined that it is less likely than not that the Veteran's sleep apnea is related to his military service or a service-connected disability.

As directed by the June 2013 Remand, the January 2013 VA examiner reviewed the claims file and provided an addendum opinion in June 2013 regarding the claim for service connection on a secondary basis.  The VA examiner opined that it is least as likely as not that the Veteran's sleep apnea is related to service or was caused or permanently worsened by a service-connected disability.  The VA examiner reiterated that there is no evidence in the Veteran's military medical records that the Veteran ever sought treatment for a sleeping disorder.  The examiner also highlighted that the Veteran's sleep apnea was not diagnosed until many years after his military discharge.  Given this, the examiner concluded that the Veteran's sleep apnea should be not service connected.

In an August 2013 VA addendum report, the January 2013 VA examiner clarified her June 2013 opinion.  She stated that the June 2013 opinion should read that it is less likely than not that the Veteran's current sleep apnea was incurred in or caused by his military service.  The examiner noted the Veteran's report of not sleeping well during active duty, but she stated that this does not mean that he had sleep apnea.  She listed some of the many reasons why people do not sleep well in the military, to include sleeping on uncomfortable beds, racing thoughts, digestive problems, and pain.  Based on this, the examiner concluded that it is less likely than not that the Veteran's sleep apnea is related to his reports of poor sleep during service.  Regarding the claim for secondary service connection, the examiner acknowledged the Veteran's service-connected disabilities, including diabetes, diabetic neuropathy, and hypertension, but opined that his service-connected disorders do not cause sleep apnea.  In reaching this conclusion, the examiner noted that the Veteran's medical records show his physical description as 5 feet, 5 1/2 inches tall, with a weight of 235 pounds, a body mass index (BMI) of 38.5, and a neck size of 19 inches.  The examiner concluded this is a classic case of obstructive sleep apnea related to his obesity and the thickness of his neck, which presses on the nasopharynx, trachea, and lungs causing sleep apnea.  The examiner determined that it is less likely than not that the Veteran's sleep apnea is secondary to any of his service-connected disabilities.

In February 2014, the Appeals Management Center (AMC) obtained an independent medical opinion.  After reviewing the record and noting the Veteran's service-connected disabilities, the physician opined that the Veteran's sleep apnea is less likely than not proximately due to, the result of, or aggravated by his service-connected disabilities.  He indicated that he concurred with the VA examiner's August 2013 opinion that the Veteran's sleep apnea is related to his obesity and neck thickness and highlighted the notations in the examination report regarding the Veteran's physical description.  He reported the Veteran's current BMI as 41 (based on his weight of 65 inches and his weight of 248.30 pounds).  Citing a medical journal article discussing the relationship of obesity and obstructive sleep apnea, the physician stated that that the Veteran's service-connected disabilities are not risk factors for obstructive sleep apnea.  In further support of his opinion, the physician highlighted that the article discusses an increase in the prevalence of obstructive sleep apnea associated with an increase in the standard deviation of BMI; how the sleep apnea is more common in patients with certain types of obesity; and how obesity can cause physical changes in the pharynx.

Carefully weighing the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  There is no medical evidence supporting the proposition that sleep apnea is etiologically related to service, or that it was caused or permanently worsened by a service-connected disability.  As noted above, the Veteran's service treatment records are negative for any indications of a sleep disorder during active duty, and the disorder was not diagnosed until years following his discharge.  Additionally, the Board finds the February 2014 independent medical opinion and the January 2013, June 2013, and August 2013 VA opinions to be persuasive because they were rendered following a review of the Veteran's pertinent history and are properly supported.  There are no contrary medical opinions of record to support the claim.  Here, the Board acknowledges that the June 2013 VA opinion initially appears to support the claim for service connection.  However, as explained above, the VA examiner clarified this opinion in August 2013 and essentially opined that the claimed disorder was not incurred in or caused by the Veteran's military service.  Thus, there is no competent medical evidence to support the claim for service connection on a direct or secondary basis.
  
In essence, the evidence supportive of the alleged nexus between sleep apnea and the Veteran's active service or a service-connected disability is limited to the Veteran's own statements.  Although the Veteran might sincerely believe that his claimed disability is related to his military service or to a service-connected disability, his lay opinions concerning these matters requiring medical expertise are of no probative value.

Accordingly, the claim for service connection must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable in this instance because the preponderance of the evidence is against the claim.


ORDER

Service connection for sleep apnea is denied.


REMAND

In a May 2013 rating decision, the RO denied the claim of entitlement to service connection for a neurogenic bladder.  In June 2013, the Veteran submitted a notice of disagreement as to this denial.  As the RO has not yet issued a Statement of the Case addressing this issue, the Board must remand this matter for the RO or the AMC to issue a statement of the case for this claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).
 
Accordingly, the case is REMANDED for the following action:

The RO or the AMC should issue a Statement of the Case to the Veteran and his representative concerning the issue of entitlement to service connection for a neurogenic bladder.  The Veteran must be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to the issue, the RO or the AMC should ensure that all indicated development is completed before the issue is certified for appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


